Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because the X and Y axes of the graph shown in Figure 1 are not labeled. The examiner suggest amending Figure 1 in accordance to paragraph 0024 of applicant’s specification.  
The drawings are objected to because the X and Y axes of the graph shown in Figure 5 are not labeled. The examiner suggest amending Figure 5 in accordance to paragraph 0028 of applicant’s specification.  
The drawings are objected to because the X and Y axes of the graph shown in Figure 6 are not labeled. The examiner suggest amending Figure 6 in accordance to paragraph 0029 of applicant’s specification.  
The drawings are objected to because the X and Y axes of the graph shown in Figure 7 are not labeled. The examiner suggest amending Figure 6 in accordance to paragraph 0030 and 0115 of applicant’s specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 9 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andersson (EP 1420613 B1).
With respect to claim 9, Andersson discloses of an induction heating system (Figure 1), wherein, during a cooking process (Figure 4-7) for a cooking utensil 8 and contents of the cooking utensil 8 (Para. 0024-0025 and 0027; Figure 1 and 4-7), the induction heating system (Figure 1) is configured to: supply power 4 used to heat the cooking utensil 8 in a phase of the cooking process (Figures 4-7) during which the contents stay at a substantially constant temperature (Para. 0027 and 0036-0039; Figure 1, 3 and 4-7); calculate a set of electrical parameters (i.e. calculated Power based on measured frequency of output voltage/current) during the phase (Para. 0028-0029 and 0036-0039); and estimate thermal variables (i.e. Temperature derived from the measured frequency of the calculated power) of the induction heating system (Figure 1) using the set of electrical parameters (i.e. calculated Power based on measured frequency of output voltage/current) throughout the cooking process (Para. 0027 and 0029-0030; Figure 1, 3 and 4-7). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinilla et al (US 7,692,121 B2) in view of Andersson (EP 1420613 B1).
With respect to claim 1, Pinilla et al discloses of an induction heating system 1 (Col. 3, lines 11-19; Figure 1), wherein, during a cooking process (Figure 4) for a cooking utensil 3 and contents (i.e. during the cooking process there are contents within the cooking utensil 3) of the cooking utensil 3 (Col. 4, lines 54 thru Col. 5, line 5; Figures 1-6), the induction heating system 1 is configured to: perform a predetermined number n of electrical measurements of a first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) of the induction heating system 1 (Col. 4, lines 54-64; Col. 5, lines 14-34), n being > 2 (i.e. there are more than two measurements of a first electrical parameter as shown in Figures 4-5), to obtain a first set of measurements (Col. 5, lines 1-35; Figures 4-5); and estimate at least one thermal parameter T (i.e. Temperature) of the induction heating system 1 or the contents of the cooking utensil 3 using the first set of measurements (Col. 5, lines 35-57; Figures 4-5).  
Pinilla et al teaches the invention as described above but fails to explicitly teach to repeat the above set of measurements after a predetermined time interval to obtain a second set of measurements; and estimate at least one thermal parameter of the induction heating system or the contents of the cooking utensil using the first and second sets of measurements.
In the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of induction heating systems (Figure 1) to repeat (i.e. multiple intervals or periods) the above set of measurements (i.e. voltage, current, power, frequency) after a predetermined time interval (i.e. 500 samples at an interval of 666 ns result in 25-75 samples per period) to obtain a second set of measurements (Para. 0029-0031; Figures 1-5); and estimate at least one thermal parameter T (i.e. Temperature) of the induction heating system (Figure 1) or the contents of the cooking utensil 8 using the first and second sets of measurements (i.e. (i.e. voltage, current, power, frequency; Para. 0024, 0027, 0030; Figures 1-5). Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to add to the first set of electrical measurements as taught by Pinilla et al the incorporation of second set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

With respect to claim 2, Pinilla et al, as applied to claim 1, does not explicitly disclose that each measurement of the first electrical parameter is carried out at a predetermined electrical value of a second electrical parameter.
However in the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of the induction heating system ( Figure 1) to provide each measurement (i.e. 500 samples at an interval of 666 ns result in 25-75 samples per period; Figures 2-3) of the first electrical parameter (i.e. voltage, current, power) is carried out at a predetermined electrical value of a second electrical parameter (i.e. oscillation time periods; Para. 0029-0030; Figures 2-3). Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to add to the first set of electrical measurements as taught by Pinilla et al the incorporation of second set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

 With respect to claim 3, Pinilla et al, as applied to claim 2, does not explicitly discloses that the induction heating system is configured to perform the predetermined number n of electrical measurements or repeat the above set of measurements by: 1) making a first electrical measurement of the first electrical parameter at a first value of the second electrical parameter; and 2) making a second electrical measurement of the first electrical parameter at a second, different value of the second electrical parameter.  
However in the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of that the induction heating system (Figure 1) is configured to perform the predetermined number n of electrical measurements (i.e. 500 samples at an interval of 666 ns result in 25-75 samples per period; Figures 2-3) or repeat the above set of measurements (i.e. Figure 2 shows the frequency measurement time delay periods ZV at10 ms each and at least one of periods of the measured voltage U signal from the mains at 20kHz to 60kHz that is equal to that of the frequency f periods; Para, 0029) by: 1) making a first electrical measurement (i.e. Figure 3 shows the determination of the power using the voltage and current; Para. 0028; and Figure 2 shows one of the measurement periods of the voltage used to calculate the appropriate power) of the first electrical parameter (i.e. voltage, current, power; Para. 0028; Figure 3) at a first value (i.e. 500 samples at an interval of 666 ns result in 25-75 samples per period; Figures 2-3) of the second electrical parameter (i.e. frequency); and 2) making a second electrical measurement (i.e. 500 samples at an interval of 666 ns result in 25-75 samples per period; Figures 2-3) of the first electrical parameter (i.e. current, voltage and power; Para. 0028; Figures 2-3) at a second, different value of the second electrical parameter (i.e. frequency; Para. 0028-0030; Figures 4).  Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to add to the first set of electrical measurements as taught by Pinilla et al the incorporation of second set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

With respect to claim 4, Pinilla et al, as applied to claim 2, does not explicitly discloses that the first electrical parameter is selected from the group consisting of power, current, voltage, power factor, derivatives thereof and combinations thereof, and the second electrical parameter is a switch frequency of the induction heating system; or the first electrical parameter is a switch frequency of the induction heating system and the second electrical parameter is selected from the group consisting of power, current, voltage, power factor, derivatives thereof and combinations thereof. 
However in the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of induction heating system (Figure 1) to provide that the first electrical parameter is selected from the group consisting of power, current, voltage, power factor, derivatives thereof (Para. 0028 and 0030; Figures 2-7) and combinations thereof, and the second electrical parameter is a switch frequency of the induction heating system (Para. 0028-0030; Figures 2-4). Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to add to the first set of electrical measurements as taught by Pinilla et al the incorporation of second set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

With respect to claim 5, Pinilla et al, as applied to claim 2, does not explicitly discloses that the second electrical parameter is chosen as function of time in order to have the best estimation of the at least one thermal parameter in terms of sensitivity.
However in the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of induction heating system (Figure 1) to provide the second electrical parameter (i.e. frequency; Para. 0018 and 0029; Figures 3 and 5) is chosen as function of time in order to have the best estimation of the at least one thermal parameter (.i.e. Temperature) in terms of sensitivity (Para. 0018 and 0036-0037; Figures 3 and 5-6). Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to add to the first set of electrical measurements as taught by Pinilla et al the incorporation of second set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

With respect to claim 6, Pinilla et al discloses that the induction heating system 1 is configured such that the measurements of the first electrical parameter (i.e. Power, voltage, current) are carried out in a short time (i.e. information period for measuring electrical values is typically 10 to 800 milliseconds) during which thermal parameters (i.e. Temperature or constant Temperature T1) of the induction heating system 1 are relatively constant (Col. 5, lines 25-41; Figure 5a-5c).  

With respect to claim 7, Pinilla et al , as applied to claim 1, discloses that the induction heating system 1 (Figures 1-2) is further configured to employ an algorithm working in an open loop (.i.e. Since Pinilla et al teaches that the each comparative valve Fv is calculated, then based on the comparative valve a Temperature T1 or T2 is calculated) using the at least one thermal parameter (i.e. Temperature) to control the cooking process (Col. 4, lines 64 thru Col. 5, line 13; Figures 4-5c). 

With respect to claim 8, Pinilla et al discloses that the induction heating system 1 (Figures 1-2) is configured such that no thermal measurements (i.e. no temperature measurements are taken by temperature sensors or the like) are employed in estimating the at least one thermal parameter (i.e. the temperature is calculated from electrical parameters such as power, voltage and current; Col. 2, lines 22-37; Col. 3, line 61 thru Col. 4, line 15; Figure 4-5c).  

With respect to claim 9, Pinilla et al discloses of an induction heating system 1 (Col. 3, lines 11-19; Figure 1), wherein, during a cooking process (Figure 4) for a cooking utensil 3 and contents (i.e. during the cooking process there are contents within the cooking utensil 3) of the cooking utensil 3 (Col. 4, lines 54 thru Col. 5, line 5; Figures 1-6), the induction heating system 1 is configured to: supply power 13 used to heat the cooking utensil 3 is a phrase of the cooking process (Figure 4) during which the contents (i.e. during the cooking process there are contents within the cooking utensil 3) stay at a substantially constant temperature (Col. 3, lines 28-37; Col. 5, lines 35-57; Figures 1-5c); measure a set of electrical parameters (i.e. Power, voltage, current; the frequency of output voltage/current) during the phrase (Col. 4, lines 54-64; Col. 5, lines 14-34); and estimate thermal variables (i.e. Temperature) of the induction heating system 1 using the set of electrical parameters (i.e. Power, voltage, current; the frequency of output voltage/current) throughout the cooking process (Col. 5, lines 35-57; Figures 4-5). 
Pinilla et al teaches the invention as described above but fails to explicitly teach calculate a set of electrical parameters during the phrase.
However in the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of induction heating system (Figure 1) to provide that calculate a set of electrical parameters (i.e. calculated Power based on measured frequency of output voltage/current) during the phase (Para. 0028-0029 and 0036-0039). Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to modify the measurement of electrical measurements as taught by Pinilla et al to incorporate the calculation of the set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

With respect to claim 10, Pinilla et al discloses that the induction heating system 1 is configured to estimate the thermal variables (i.e. Temperature) of the induction heating system 1 throughout the cooking process (Figures 4-5c) without the need to recalculate the set of electrical parameters (Col. 5, lines 35-57; Figures 4-5).  

With respect to claim 11, Pinilla et al discloses that the induction heating system 1 (Figures 1-2) is further configured to employ an algorithm working in an open loop (.i.e. Since Pinilla et al teaches that the each comparative valve Fv is calculated, then based on the comparative valve a Temperature T1 or T2 is calculated) using the estimated thermal variables (i.e. Temperature) to control the cooking process (Col. 4, lines 64 thru Col. 5, line 13; Figures 4-5c).

With respect to claim 12, Pinilla et al discloses that the induction heating system 1 is configured such that no thermal measurements (i.e. Temperature not derived from a sensor; Col. 2, lines 22-37; Figures 1-5c) are employed in estimating the thermal variables (i.e. the temperature T1; Col. 2, lines 22-37; Col. 5, lines 35-57; Figures 2-6).  

Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinilla et al (US 7,692,121 B2) in view of Andersson (EP 1420613 B1).
With respect to claim 13, Pinilla et al discloses of a cooktop 4 (Col. 3, lines 11-19; Figure 1) comprising: an induction heating system 1 configured to: during a phase (i.e. heating and monitoring phase) in which the contents stay at a substantially constant temperature (Col. 5, lines 35-57; Figures 1 and 5a-5c), perform a first sweep (i.e. single sweep there are more than two measurements of a first electrical parameter as shown in Figures 4-5) in which the induction heating system 1 (Figure 1) makes a predetermined number n of electrical measurements (i.e. time periods t1 through t7) of a first electrical parameter (i.e. Power, voltage, current; the frequency of output voltage/current) to obtain a first set of measurements (Col. 4, lines 54-64; Col. 5, lines 14-34; Figure 5a-5c), wherein n is greater than or equal to 2 (i.e. a set of power measurements includes 7 electrical measurements of the first electrical parameter; Col. 5, lines 19-34; Figures 4-5c); calculate at least one parameter (i.e. the comparison value Fv) using the first set of measurements (i.e. the measurements of the first electrical parameters taken in seven measurements; Col. 5, lines 22-34; Figures 5a-c); and throughout the cooking process, estimate at least one thermal parameter (i.e. temperature value T1-T2) of the induction heating system (Figure 1) using the at least one parameter (i.e. the comparison value Fv; Col. 5, lines 22-46; Figures 5a-c).  
Pinilla et al teaches the invention as described above but fails to explicitly teach that during the phase, perform a second sweep in which the induction heating system makes a predetermined number m of electrical measurements of the first electrical parameter to obtain a second set of measurements, wherein m is greater than or equal to 2; calculate at least one parameter using the first and second sets of measurements; and throughout the cooking process, estimate at least one thermal parameter of the induction heating system using the at least one parameter.
In the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of induction heating system (Figure 1) to provide that during the phase, perform a second sweep (i.e. each period of the measured frequency and voltage; Figure 2) in which the induction heating system (Figure 1) makes a predetermined number m of electrical measurements (i.e. 25-75 samples per period; Figure 2) of the first electrical parameter (i.e. measured voltage and Frequency at a calculated power level P1-P4) to obtain a second set of measurements (i.e. each of the periods with multiple samples taken is equals a measurement set; Para. 0029; Figures 2 and 4-7), wherein m is greater than or equal to 2 (i.e. 25-75 samples per period. The period is 10ms; Para. 0029; Figure 2); calculate at least one parameter (i.e. the period of the oscillations which is 6-20 depending on frequency f; Figure 2) using the first and second sets of measurements (i.e. each of the periods with multiple samples taken is equals a measurement set; Para. 0029; Figures 2 and 4-7); and throughout the cooking process, estimate at least one thermal parameter (i.e. Temperature) of the induction heating system (Figure 1) using the at least one parameter (i.e. the period of the oscillations which is 6-20 depending on frequency f; Para. 0029-0030; Figures 2-4).  Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to add to the first set of electrical measurements as taught by Pinilla et al the incorporation of second set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

With respect to claim 14, Pinilla et al, as applied to claim 13, does not explicitly disclose that each measurement of the first electrical parameter is carried out at a predetermined electrical value of a second electrical parameter.
However in the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of the induction heating system ( Figure 1) to provide each measurement (i.e. 500 samples at an interval of 666 ns result in 25-75 samples per period; Figures 2-3) of the first electrical parameter (i.e. voltage, current, and frequency) is carried out at a predetermined electrical value of a second electrical parameter (i.e. the calculated power determined by the measured frequency and voltage; Para. 0029-0030; Figures 2-3). Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to add to the first set of electrical measurements as taught by Pinilla et al the incorporation of second set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

 With respect to claim 15, Pinilla et al, as applied to claim 14, does not explicitly discloses that the induction heating system is configured to perform the predetermined number n of electrical measurements or repeat the above set of measurements by: 1) making a first electrical measurement of the first electrical parameter at a first value of the second electrical parameter; and 2) making a second electrical measurement of the first electrical parameter at a second, different value of the second electrical parameter.  
However in the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of that the induction heating system (Figure 1) is configured to perform the predetermined number n of electrical measurements (i.e. 500 samples at an interval of 666 ns result in 25-75 samples per period; Figures 2-3) or repeat the above set of measurements (i.e. Figure 2 shows the frequency measurement time delay periods ZV at10 ms each and at least one of periods of the measured voltage U signal from the mains at 20kHz to 60kHz that is equal to that of the frequency f periods; Para, 0029) by: 1) making a first electrical measurement (i.e. Figure 2 shows one of the measurement frequency of the voltage) of the first electrical parameter (i.e. voltage, current, power; Para. 0028; Figure 3) at a first value (i.e. 500 samples at an interval of 666 ns result in 25-75 samples per period; Figures 2-3) of the second electrical parameter (i.e. Figure 3 shows the determination of the power using the voltage and current; Para. 0028; and Figure 2 shows one of the measurement periods of the voltage used to calculate the appropriate power); and 2) making a second electrical measurement (i.e. 500 samples at an interval of 666 ns result in 25-75 samples per period; Figures 2-3) of the first electrical parameter (i.e. frequency; Para. 0028; Figures 2-3;) at a second, different value of the second electrical parameter (i.e. current, voltage and power; Para. 0028-0030; Figures 4).  Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to add to the first set of electrical measurements as taught by Pinilla et al the incorporation of second set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

With respect to claim 16, Pinilla et al, as applied to claim 14, does not explicitly discloses that the first electrical parameter is selected from the group consisting of power, current, voltage, power factor, derivatives thereof and combinations thereof, and the second electrical parameter is a switch frequency of the induction heating system; or the first electrical parameter is a switch frequency of the induction heating system and the second electrical parameter is selected from the group consisting of power, current, voltage, power factor, derivatives thereof and combinations thereof. 
However in the same field of endeavor of induction heating system, Andersson teaches that it is known in the art of induction heating system (Figure 1) to provide that the first electrical parameter is a switch frequency of the induction heating system (Para. 0028-0030; Figures 2-4), and the second electrical parameter is selected from the group consisting of power, current, voltage, power factor, derivatives thereof and combinations thereof (Para. 0028 and 0030; Figures 2-7). Based on the teachings of Andersson, it is known in the field of endeavor of induction heating system to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Pinilla et al in view of Andersson, to add to the first set of electrical measurements as taught by Pinilla et al the incorporation of second set of electrical measurements as taught by Andersson in order to create a method and a device for the thermal monitoring of an inductively heatable cooking vessel which work simply and with little inertia.

With respect to claim 17, Pinilla et al discloses that the induction heating system 1 is configured to estimate the at least one thermal parameter (i.e. Temperature) of the induction heating system 1 throughout the cooking process (i.e. Figures 4-5) without the need to perform additional sweeps (Col. 2, lines 22-37; Figures 4-5).  

With respect to claim 18, Pinilla et al discloses that the induction heating system 1 is further configured to control the cooking process (i.e. Figures 4-5) using the at least one thermal parameter (i.e. Temperature; Col. 5, lines 35-57).

With respect to claim 19, Pinilla et al , as applied to claim 18, discloses that the induction heating system 1 (Figures 1-2) is further configured to employ an algorithm working in an open loop (.i.e. Since Pinilla et al teaches that the each comparative valve Fv is calculated, then based on the comparative valve a Temperature T1 or T2 is calculated) using the at least one thermal parameter (i.e. Temperature) to control the cooking process (Col. 4, lines 64 thru Col. 5, line 13; Figures 4-5c). 
  
With respect to claim 20, Pinilla et al discloses that the induction heating system 1 (Figures 1-2) is configured such that no thermal measurements (i.e. no temperature measurements are taken by temperature sensors or the like) are employed in estimating the at least one thermal parameter (i.e. the temperature is calculated from electrical parameters such as power, voltage and current; Col. 2, lines 22-37; Col. 3, line 61 thru Col. 4, line 15; Figure 4-5c).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        September 23, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761